The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13, 17-18 and 20-30 are presented for examination.
	Acknowledgement is made of Applicant’s claim for benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/806,630, filed February 15, 2019.

Requirement for Restriction/Election
	Applicant’s election without traverse of the invention of Group III (claims 10-13), directed to a method of modifying circadian rhythms comprising administering to a subject in need thereof treated with an alpha-2 adrenergic agonist, an effective amount of an alpha-2 adrenergic antagonist in order to facilitate normal adaptation to regular day-light cycles or adjust the subject’s circadian rhythms, and the election of (i) clonidine as the single disclosed species of alpha-2 adrenergic agonist, and (ii) atipamezole as the single disclosed species of alpha-2 adrenergic antagonist, to which examination on the merits will be confined, as stated in the replies filed March 25, 2022 and August 22, 2022, is acknowledged by the Examiner.
	Therefore, for the reasons above and those made of record at p.2-8 of the Office Action dated January 25, 2022, the requirement remains proper and is hereby made FINAL.
	Claims 1-9, 17-18 and 20-30 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected invention and elected species are claims 10-13 and such claims are herein acted on the merits. 

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed May 4, 2020 (one page total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references. 
Priority
Acknowledgement is made of Applicant’s claim for benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/806,630, filed February 15, 2019. The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of prior-filed U.S. Provisional Patent Application No. 62/806,630, filed February 15, 2019, appears to provide adequate enabling guidance and/or written support as required under 35 U.S.C. §112(a) (pre-AIA  first paragraph) for Applicant’s claimed methods. Accordingly, such claims are entitled to the benefit of this earlier-filed application. 
The effective filing date of claims 10-13 is February 15, 2019 (the filing date of the ‘630 application). 
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, Applicant recites “[a] method of modifying circadian rhythms, the method comprising administering to a subject in need thereof”, which renders the claim indefinite because the recited “need” of the subject is not clearly set forth. For example, it is unclear if the subject needs circadian rhythm modification, or needs the “administering step” for any therapeutic purpose. Clarification is required. 
In claim 10, the limitation “administering to a subject in need thereof[,] treated with an 2 adrenergic agonist” renders the claim indefinite because it is unclear if the term “treated” requires that the subject has previously received alpha-2 adrenergic agonist therapy prior to administration of the alpha-2 adrenergic antagonist, or if the alpha-2 adrenergic agonist and alpha-2 adrenergic antagonist may be administered either simultaneously or sequentially, without regard to a specific order. Clarification is required. 
In claim 10, the limitation “to facilitate normal adaptation to regular day-light cycles” renders the claim indefinite because it is unclear what objective standard is employed to identify “regular day-light cycles” and, more specifically, a “normal adaptation” thereto. As a subject’s circadian rhythms may vary, even on a day-to-day basis, such determination of what would be considered “normal” and a “regular day-light cycle” would rely on the subjective judgement of the skilled artisan, which fails to clearly and precisely define the objective boundaries of the claimed subject matter to one of ordinary skill in the art before the effective filing date of the claimed invention. MPEP §2173.05(b)(IV) (“[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention”, citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required. 
In claim 11, Applicant recites that “the subject is a patient at risk of delirium”, which renders the claim indefinite because it is unclear if any patient is at risk of delirium, or if specific factors (e.g., medical conditions, biomarkers, current pharmacologic therapy, etc.) must be present to place the patient at specific risk of delirium. If Applicant intends for the former interpretation, then it is unclear in what manner claim 11 is intended to further limit the subject matter of claim 10, as it would fail to limit the claim to a specific subpopulation of patients “at risk of delirium”. If Applicant intends for the latter interpretation, then claim 11 is additionally indefinite for failing to clearly set forth the objective parameters that define this subpopulation of patients “at risk of delirium” such that one of ordinary skill in the art before the effective filing date of the claimed invention would have been able to clearly and unequivocally identify such patients out of all possible subjects. Clarification is required. 
In claim 12, Applicant recites “wherein the 2 adrenergic receptor agonist is administered for sleep at night time or as desired”, which renders the claim indefinite because it is unclear if Applicant intends to claim administration of the agonist (i) for sleep at night time, or as desired, or (ii) for sleep at night time, or for sleep as desired. It is unclear if the limitation “for sleep” is intended to modify each of the following phrases, or just that which immediately follows. Clarification is required. 
In claim 12, it is unclear what manner of administration is conveyed by the phrase “as desired”, as there is no specific “desire” identified such that this is a purely subjective determination that relies on the subjective judgement of the ordinarily skilled artisan to determine if administration was “desired” by the subject or not. Such subjective determination fails to clearly and precisely define the objective boundaries of the claimed subject matter. MPEP §2173.05(b)(IV) (“[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention”, citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required. 
In claim 13, Applicant recites “[t]he method of claim 10, wherein the 2 adrenergic receptor antagonist is administered to restart a circadian rhythms cycle”, which renders the claim indefinite because claim 10 already provides for the administration of the antagonist “to facilitate normal adaptation to regular day-light cycles or adjust the subject’s circadian rhythms”. As claim 13 fails to add any further active steps, or limitations on the antagonist and/or subject of the method, it is unclear if claim 13 further limits the subject matter of claim 10 by limiting the method to specific embodiments (e.g., a specific patient population, antagonist to be administered, amount of antagonist to be administered, etc.) and, if so, what such embodiments are. Clarification is required. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
As set forth in the §112(b) (pre-AIA  second paragraph) rejection above, this rejection applies to the interpretation of instant claim 13 in which it does not clearly further limit the subject matter already provided for in the method of claim 10. Clarification is required. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheinin et al. (“Reversal of the Sedative and Sympatholytic Effects of Dexmedetomidine with a Specific 2-Adrenoreceptor Antagonist Atipamezole”, Anesthesiology, 1998, 89(3):574-584, cited by Applicant on the 05/04/20 IDS). 
Scheinin et al. teaches an experimental study of 14 healthy, non-smoking men administered 2.5 g/kg of the alpha-2 adrenergic agonist dexmedetomidine via intramuscular injection, followed one hour later by intravenous injection of the alpha-2 antagonist atipamezole hydrochloride (col.1, para.4, p.575; col.2, para.3, p.575). Scheinin et al. teaches that, in part 1 of the study, atipamezole was administered to reverse the sedative effects of dexmedetomidine as an intravenous infusion of 12.5 g/kg * min one hour after dexmedetomidine administration to determine the dose necessary to reverse sedation (col.1, para.5, p.575; col.2, para.4, p.575). Scheinin et al. teaches that, in part 2 of the study, three doses of atipamezole (15, 50, and 150 g/kg) and placebo were infused in 2 min in a total volume of 20 ml exactly one hour after dexmedetomidine administration (col.2, para.5, p.575). Scheinin et al. teaches that intramuscular dexmedetomidine induced sleep in all subjects in part 1 of the study, and the mean + SD atipamezole dose needed to reverse the sedative effect was 104 + 44 g/kg (col.2, para.3, p.577). Scheinin et al. further teaches that part 2 of the study demonstrated that the sedative effects of dexmedetomidine were dose-dependently reversed by atipamezole (col.1, para.2, p.578). 
In claim 10, Applicant recites “[a] method of modifying circadian rhythms” via “administering to a subject in need thereof, treated with an 2 adrenergic agonist, an effective amount of an 2 adrenergic receptor antagonist in order to facilitate normal adaptation to regular day-light cycles or adjust the subject’s circadian rhythms”. 
Here, the cited teachings of Scheinin et al. teach treatment of a subject with the alpha-2 adrenergic agonist dexmedetomidine, which induced sedation in the treated subject, and the subsequent administration of the alpha-2 adrenergic antagonist atipamezole to reverse the sedative effects of dexmedetomidine administration. This subject, thus, constitutes one that is “in need” of modifying circadian rhythms, as the sedative effects of dexmedetomidine administration interfere with the subject’s normal circadian rhythms and the administration of the antagonist functions to reverse the sedative effects of dexmedetomidine, thereby facilitating normal day-light cycles in the subject and/or adjusting the subject’s circadian rhythms, as instantly claimed. 
In claim 11, Applicant recites that “the subject is a patient at risk of delirium”. 
As Applicant’s claim 11 does not actually require the subject to exhibit delirium, but rather only be “at risk of delirium”, and further absent any clear or precise distinguishing factors identifying such subjects that are “at risk for delirium” out of the general population as a whole, it is understood that any subject – including those subjects receiving dexmedetomidine therapy as described by Scheinin et al. - are necessarily “at risk for delirium”, as instantly claimed. 
In claim 12, Applicant recites that the alpha-2 adrenergic agonist is administered “for sleep at night time or as desired”.
Scheinin et al. teaches administration of the alpha-2 adrenergic agonist dexmedetomidine for inducing sedation, which constitutes administration “as desired” - in which the desire is induction of sedation.
In claim 13, Applicant recites that the alpha-2 adrenergic antagonist is administered to restart a circadian rhythms cycle.
As Scheinin et al. teaches the administration of the alpha-2 adrenergic antagonist atipamezole to reverse the sedative effects of the alpha-2 adrenergic agonist dexmedetomidine, it naturally follows that the alpha-2 adrenergic antagonist is administered for the purpose of “restarting” a circadian rhythms cycle by resetting the normal day-light cycle in the subject to reverse the sedative effects of dexmedetomidine administration.
Therefore, instant claims 10-13 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jhamandas et al. (WO 2008/009141 A1; 2008).
Jhamandas et al. teaches a method for potentiating the therapeutic effect of an alpha-2 adrenergic receptor agonist comprising administering to a subject in combination with an alpha-2 adrenergic receptor agonist an alpha-2 adrenergic receptor antagonist at an ultra-low dose effective to potentiate, but not antagonize, the therapeutic effect of the alpha-2 adrenergic receptor agonist (p.3, l.10-16; p.7, l.30-p.8, l.4). Jhamandas et al. teaches that this potentiation of the therapeutic effect of the alpha-2 adrenergic receptor agonist allows for a lower concentration of alpha-2 adrenergic agonist to be administered, thereby alleviating unwanted side effects associated with treatment using alpha-2 adrenergic receptor agonists (p.3, l.16-21). Jhamandas et al. teaches that the alpha-2 adrenergic receptor antagonist is, e.g., atipamezole (p.9, l.4-11). Jhamandas et al. teaches that the ultra-low dose of the alpha-2 adrenergic antagonist is a concentration that potentiates, but does not antagonize, the therapeutic effect of the alpha-2 adrenergic agonist (p.9, l.18-24). Jhamandas et al. teaches that this ultra-low dose includes amounts of the alpha-2 adrenergic antagonist that potentiate the therapeutic action of the alpha-2 adrenergic agonist while alleviating, inhibiting, preventing or diminishing an unwanted side effect of the agonist, and further exemplifies a combination of the alpha-2 adrenergic agonist clonidine for pain management in a subject with an ultra-low dose of an alpha-2 adrenergic antagonist for the purpose of lessening the adverse effects of sedation and/or hypotension that result from clonidine administration (p.10, l.32-p.11, l.8). Jhamandas et al. further exemplifies that ultra-low doses of the alpha-2 adrenergic antagonist atipamezole were effective to augment the analgesic effect of the alpha-2 adrenergic agonist clonidine in a rat model of pain (p.17, l.16-23; p.18, l.1-4). Jhamandas et al. teaches that the agonist and antagonist combination may be administered simultaneously or separately, particularly wherein the antagonist therapy may begin after treatment with the agonist (p.21, l.13-31). Jhamandas et al. teaches that the subject to be treated includes humans, and that the animal models (including the rat models) employed in the disclosed working examples are reasonable models for humans and, thus, predictive of clinical efficacy in humans with appropriate adjustment of dosage (p.23, l.25-p.24, l.14). 
In claim 10, Applicant recites “[a] method of modifying circadian rhythms” via “administering to a subject in need thereof, treated with an 2 adrenergic agonist, an effective amount of an 2 adrenergic receptor antagonist in order to facilitate normal adaptation to regular day-light cycles or adjust the subject’s circadian rhythms”. 
Here, the cited teachings of Jhamandas et al. teach treatment of a subject for pain management with the alpha-2 adrenergic agonist clonidine and the concurrent administration of an ultra-low dose of an alpha-2 adrenergic antagonist to potentiate the therapeutic analgesic action of agonist therapy while lessening the adverse effects of sedation that result from clonidine administration. This subject, thus, constitutes one that is “in need” of modifying circadian rhythms, as the sedative effects of clonidine administration interfere with the subject’s normal circadian rhythms and the administration of the antagonist functions to lessen the sedative effects of clonidine, thereby facilitating normal day-light cycles in the subject and/or adjusting the subject’s circadian rhythms, as instantly claimed. 
Moreover, Jhamandas et al. defines the alpha-2 adrenergic antagonist as including, e.g., atipamezole, and further experimentally identifies atipamezole as an antagonist effective to potentiate the analgesic effects of the alpha-2 adrenergic agonist clonidine, thereby documenting its usefulness for this specific use as described in Jhamandas et al. 
In claim 11, Applicant recites that “the subject is a patient at risk of delirium”. 
As Applicant’s claim 11 does not actually require the subject to exhibit delirium, but rather only be “at risk of delirium”, and further absent any clear or precise distinguishing factors identifying such subjects that are “at risk for delirium” out of the general population as a whole, it is understood that any subject – including those subjects in need of pain management and analgesia, as described by Jhamandas et al. – are necessarily “at risk for delirium”, as instantly claimed. 
In claim 12, Applicant recites that the alpha-2 adrenergic agonist is administered “for sleep at night time or as desired”.
Here, Jhamandas et al. teaches the administration of the alpha-2 adrenergic agonist clonidine for pain management and analgesia, which constitutes administration “as desired” - in which the desire is treatment of pain.
In claim 13, Applicant recites that the alpha-2 adrenergic antagonist is administered to restart a circadian rhythms cycle.
As Jhamandas et al. teaches the administration of the alpha-2 adrenergic antagonist to potentiate the analgesic effects of the alpha-2 adrenergic agonist clonidine and lessen the sedative effects of clonidine, it naturally follows that the alpha-2 adrenergic antagonist is administered for the purpose of “restarting” a circadian rhythms cycle by resetting the normal day-light cycle in the subject to minimize the sedative effects of clonidine administration.
	Therefore, instant claims 10-13 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Conclusion
Rejection of claims 10-13 is proper.
Claims 1-9, 17-18 and 20-30 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Tuesday to Thursday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
December 8, 2022